Case 1:20-cv-04209-JPC-RWL Document 10 Filed 09/17/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

— see eee eee ee ee ee ee ee ee ee x
MARIA HERMINIA GRATEROL-GARRIDO, :
Plaintiff, :
-against- :
: ORDER
PATRICIA MARIA VEGA, :
: 20 Civ. 4209 (GBD) (RWL)
Defendant. :
= wee ee eee ee ee ee ee ee ee ee x

GEORGE B. DANIELS, District Judge:
The September 24, 2020 initial conference is hereby cancelled, in light of this Court’s

referral to Magistrate Judge Lehrburger for General Pretrial and dispositive motions.

Dated: September 17, 2020
New York, New York

 

SO ORDERED.

Pugs iB De OD

. DANIELS
UNITED STATES DISTRICT JUDGE

 

 
